Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 1 of 11

/
é

och fj.
Approved: Ce Sanh ol Sen yl
COURTNEY 1/ HEAVEY
Assistant United States//Attorney

Before: THE HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

- -_ - - = _ - - - - - - - - = o . x

: SEALED COMPLAINT
UNITED STATES OF AMERICA

: Violations of

- Vv. - : 18 U.S.C, § 1349

NADIA MAQSOCOD and Vimy {tox
AZEEM ARIF,

; COUNTY OF OFFENSE:

Defendants. ; WESTCHESTER

- _ _ _ _ a -_ - =- = - - - - -_ _ _ xX

SOUTHERN DISTRICT OF NEW YORK, ss.:

STEVEN J. MANGANELLI, being duly sworn, deposes and
says that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

COUNT ONE
(Conspiracy to Commit Wire Fraud and Mail Fraud)

Scheme to Defraud

1. From at least in or about June 2018 up to and
including on or about June 2019, NADIA MAQSOOD and AZEEM ARIF,
the defendants, devised and executed a fraudulent scheme by
which they obtained money to which they were not entitled from a
company that provides warranty coverage and repair services for
various appliances (the “Company”). The defendants carried out
the scheme by having MAQSOOD call the Company to falsely report
problems with various appliances covered by the Company’s
warranty contracts. Generally, upon receiving the calls from
MAQSOOD, the Company arranged for a third party service provider
to inspect and potentially repair the supposedly broken
appliance. Once an appointment with the third party service
provider was scheduled, MAQSOOD -- unbeknownst to the Company --
called the service provider and cancelled the service
appointment. MAQSOOD then called the Company, pretending to be

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 2 of 11

a repairperson from the service provider, and told the Company,
in sum and substance, that rather than be repaired, the
appliance needed to be replaced. As a result of MAQSOOD’s
false representations regarding the appliances, the Company
mailed checks, via the United States Postal Service, to the
payee on the warranty contracts -- MAQSOOD and/or ARIF -- for
the fair market value of the appliances. MAQSOOD and ARIF then
cashed'the checks or deposited them into their respective bank
accounts.

2. In addition to purchasing warranty coverage in
their own names, NADIA MAQSCOD and AZEEM ARIF, the defendants,
also purchased warranty coverage with the Company for the
appliances at the residences of at least two other individuals
(“Individual-1"” and “Individual-2"). Similar to the appliances
whose warranties were in their own names, MAQSOOD and ARIF made
further fraudulent claims regarding the appliances covered by
Warranties in the names of Individual-1 and Individual-2. When
the Company sent checks to Individual-1 or Individual-2 pursuant
to these fraudulent claims, ARIF collected the payments from
Individual-1 and Individual-2, either through obtaining the
endorsed check or having the individual write him or MAQSOOD a
personal check for the same amount.

3. During the course of the fraudulent scheme, NADIA
MAQSOOD and AZEEM ARIF, the defendants, made over 50 false
claims about supposedly faulty appliances, resulting in a loss
of over approximately $68,000 to the Company.

Statutory Allegation

4, From at least in or about June 2018 through at
least in or about June 2019, in the Southern District of New
York and elsewhere, NADIA MAQSOOD and AZEEM ARIF, the
defendants, and others known and unknown, willfully and
knowingly, did combine, conspire, confederate, and agree
tegether and with each other to commit offenses against the
United States, to wit, wire fraud, in violation of Title 18,
United States Code, Section 1343, and mail fraud, in violation
of Title 18, United States Code, Section 1341.

5. It was a part and an object of the conspiracy
that NADIA MAQSOOD and AZEEM ARIF, the defendants, and others
known and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises, would and did transmit

2

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 3 of 11

and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose
of executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, for the purpose of
executing the scheme set forth above in paragraphs 1 through 3,
MAQSOOD used interstate wires, in particular phone calls from
the Southern District of New York to the Company’s call center
located outside New York, to make false reports about, among
other things, appliances covered by warranty contracts with the
Company.

6. It was a part and object of the conspiracy that
NADIA MAQSOCD and AZEEM ARIF, the defendants, and others known
and unknown, willfully and knowingly, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of false and fraudulent
pretenses, representations and promises, for the purpose of
executing such scheme and artifice and attempting to do so,
would and did place in a post office and authorized depository
for mail matter, matters and things to be sent and delivered by
the Postal Service, and did deposit and cause to be deposited
matters and things to be sent and delivered by private and
commercial interstate carriers, and would and did take and
receive therefrom, such matters and things, and would and did
cause to be delivered by mail and such carriers according to the
directions thereon, and at the places at which they were
directed to be delivered by the person to whom they were
addressed, such matters and things, in violation of Title 18,
United States Code, Section 1341, to wit, for the purpose of
executing the scheme set forth above in paragraphs 1 through 3,
MAQSOOD and ARIF, caused the Company to send, by mail, checks
for the replacement value of the supposedly faulty appliances to
various addresses in the Southern District of New York.

(Title 18, United States Code, Section 1349.)

The bases for my knowledge and for the foregoing
charges are, in part, as follows:

7. I am a Special Agent with the FBI. I have been
personally involved in the investigation of this matter, and I
base this affidavit on that experience, on my conversations with
ether law enforcement officials and others, and on my
examination of various reports and records. Because this
affidavit ig being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 4 of 11

I have learned during the course of my investigation. Where the
contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

The Company

8. Based on my involvement in this investigation, I
know that the Company is based outside of New York State and
provides warranty coverage for household appliances.

9. Based on my conversations with an executive of
the Company (“Executive-1”), I know that the Company generally
operates in the following manner:

a. The Company provides warranty coverage
pursuant to contracts, which specify, among other things, the
covered items and their location, the circumstances under which
the Company will compensate for repairs or pay the item's fair
market value, and the payee that would receive any such
payments.

b. The Company also contracts with other
companies known as service providers that agree to make site
visits to inspect and potentially repair items covered by the
Company's warranties.

Cc. Individuals are able to report issues with
items covered by the Company’s warranty policy by calling the
Company's call center, which is located outside of New York
State.

d. When a customer calls to report an issue
with a covered item, the Company contacts one of the service
providers with whom they have a contractual relationship to
schedule a time for the service provider to make a site visit,
and notifies the customer of this scheduled visit.

e. The service provider then makes a site visit
to inspect the covered item at the scheduled time. Depending on
the customer’s warranty policy, the item, and the problem, the
service provider might, among other things, repair the item or
report that the item is beyond repair or too costly to repair
and needs to be replaced.

£. Tf the service provider tells the Company
that the item is beyond repair or the repairs are too costly and

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 5 of 11

the item is covered by the Company’s warranty, the Company mails
a check for the fair market value of the item to the payee on
the warranty contract.

The Fraudulent Scheme

 

10. Based on my review of records received from the
Company, I have learned the following:

a. During the period from on or about June 2018
through on or about duly 2019, the Company had numerous warranty
contracts in which the listed payee was NADIA MAQSOOD, AZEEM
ARIF, the defendants, Individual-1, and Individual-2.

b. Contracts where MAQSOCD was listed as the
payee listed her address as 35 Palo Alto Place, Mount Vernon,
New York (“Address-1”").

a. Contracts where ARIF was listed as payee
listed his address as 183 Sedgwick Ave. in Yonkers, New York.
(*“Address-2").

11. Based on my review of calls the Company received
from on or about July 2018 through on or about March 2019, which
were recorded in the ordinary course of its business, I know
that:

a. On numerous occasions, a female caller using
the phone number 212-683-6700 (the “6700 Number”) contacted the
Company claiming, at different times, to be: “Nadia Maqsood,”

“Azeem Arif,” Individual-1, Individual-2, and seven different
individuals working for a service provider (“Service Provider-
1") .

b. On numerous calls, where the caller
identified herself as MAQSOOD, ARIF, Individual-1, or
Individual-2, the caller asked, in sum and substance, about the
status of a repair request made on a warranty contract with the
Company where MAQSOOD, ARIF, Individual-1 or Individual-2 was
listed as the payees on the warranty contract.

Cc. On numerous instances when the caller
identified herself as an individual working with Service
Provider-1, the caller reported, in sum and substance, that she
had inspected an item covered by the Company’s warranty and
determined that it needed numerous and costly repairs, and often
recommended that the item be replaced.

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 6 of 11

d. During the same time period, the Company
received and recorded similar phone calls from a “not
identified,” phone number relating to the Company’s warranty
contracts with MAQSOOD, ARIF, Individual-1 or Individual-2.

e, In each instance, whether the caller
identified herself as MAQSOOD, ARIF, Individual-1i, Individual-2,
or an employee of a service provider, and whether she was
calling from the 6700 Number or a “not identified” number, the
caller’s voice sounded like the same woman.

12. Based on my review of records from Service
Provider-1, I know that from in or about July 2018 through May
2019, Service Provider-1 was notified that items covered by the
Company’s warranties with MAQSOOD, ARIF, Individual-1 and
Individual-2 needed to be inspected. However, Service Provider-
1 never actually inspected the appliances in the vast majority
of cases, because the customer canceled the scheduled
inspection.

13. Based on my review of the Company’s payment
information, I know that from in or about July 2018 to April
2019, the Company wrote at least 48 checks to MAQSOOD, ARIF,
Individual-1, or Individual-2, for a total amount of
approximately $68,000. Based on my conversation with Executive-
1 and my review of the checks, I know that the Company mailed
these checks using the United States Postal Service to payees at
Address-1, Address-2, 85 Bella Vista Street, Tuckahoe, New York,
and 333 Bronx River Road, Apt. 617, Yonkers, New York.

14. Based on my review of bank account records for
MAQSOOD's bank account, I know that from on or about August 2018
through on or about April 2019, MAQSOOD deposited approximately
19 checks from the Company, for a total amount of approximately
$24,100.

15. Based on my review of bank account records for
ARTF’s three bank accounts at two different banks, I know that
from on or about August 2018 through on or about April 2019,
ARIF deposited approximately 19 checks from the Company,
totaling approximately $30,185. As discussed below, based on my
review of the checks from the Company, I know that during the
same period funds from the approximately 11 checks written from
the Company to Individual-1 and endorsed by Individual-1 were
deposited into ARIF’s bank account, totaling approximately
$20,404. In addition, I know that during that same time period,
aside from a monthly rent check in the amount of $1,900, ARIF

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 7 of 11

received approximately four checks from Individual-3, for a
total amount of approximately $8,888.

One Example with MAQSOOD as Payee

16. Based on my review of records from the Company, I
know that on or about July 2018, the Company received a report
that an appliance covered by a warranty contract where the payee
was MAQSOOD ("*Contract-1"%}, needed repair. Based on my review
of phone calls that the Company recorded in the ordinary course
of its business, I know that on or about July 24, 2018, the
Company received a phone call from the 6700 Number wherein the
caller claimed to be “Gabby,” from Service Provider-1, claimed
to have gone to Address-1 and inspected the appliance, and
reported that numerous parts needed to be replaced.

17. Based on my review of records from Service
Provider-1, I know that on or about July 20, 2018, Service
Provider-1 was notified that the appliance covered by Contract-1
needed repair, but Service Provider-1 did not make a site visit
to inspect the appliance because the customer, identified as
MAOSOOD, canceled the scheduled visit.

18. Based on my review of records from the Company, I
know that as a result of “Gabby’s” report regarding the status
of the broken item covered by Contract-1, the Company authorized
a $610 payment to MAQSOOD. Based on my review of the check and
bank account records, I know that on or about August 6, 2018,
the Company wrote a check to MAQSOOD at Adddress-1 in the amount
of $610, and on or about August 13, 2018, the check was endorsed
and deposited into a bank account in MAQSOOD's name.

One Example with ARIF as Payee

19. Based on my review of phone calls that the
Company recorded as a matter of course, I know that:

a. On or about February 20, 2019, the Company
received a call from the 6700 Number from a caller claiming to
be ARIF, who asked about the status of a repair request that had
been made on an item covered by a contract where ARIF was the
payee (“Contract-2”}, The Company informed the caller that a
representative from Service Provider-1 was going to make a site
visit to inspect the item on or about February 26, 2019.

b. A few minutes later, the Company received a
call from an unidentified number, with a caller who identified

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 8 of 11

themselves as “Jess” from Service Provider-1 and told the
Company that she had inspected the item covered by Contract-2
and determined that numerous and costly replacement parts were
needed. Based on my review of the recorded calls, the caller
who identified themselves as “Jess,” sounded like the same
caller who had identified themselves as “ARIF” that same day.

20. Based on my review of records from the Company
and my review of the check, I know that as a resuit of “Jess‘s”
report regarding the status of the broken item covered by
Contract-2, on or about February 25, 2019, the Company wrote a
check to ARIF at Adddress-2 in the amount of $2,040.

21. Based on my review of bank account records, I
know that on or about March 4, 2019, ARIF deposited the $2,040

check from the Company to his personal bank account.

Individual-1 as Payee

 

22, Based on my review of records from the Company, I
know that the Company was informed that for the warranty
contract where Individual-1 was the payee (“Contract-3"}
Individual-1 had asked to be contacted at the phone number 347-
439-6501 (the “6501 Number”). Based on my conversation with the
MAQSOOD on or about August 8, 2019, I know that MAOSOOD
identified the 6501 Number as her personal cellphone number.

23. Based on my review of records from the Company, I
know that from on or about November 2018 through March 2019, the
' Company received reports that items covered by Contract-3 needed
repair and that in all but one instance, Service Provider-1
inspected such items and recommended that they be replaced. As
a result, the Company wrote checks to Individual-1 for a total
amount of approximately $20,400. Based on my review of the
checks and ARIF'S bank account records, I know that these checks
were all deposited into ARIF’s bank account.

24. Based on my review of records from Service
Provider-1, I know that from on or about November 2018 through
March 2019, Service Provider-1 did not make any site visits to
the residence associated with Contract-3 at 333 Bronx River
Road, Yonkers, New York, or inspect any items covered by
Contract-3. Rather, according to Service Provider-1’s records,
the customer repeatedly cancelled scheduled jobs involving
Contract-3.

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 9 of 11

One Example with Individual-2 as Payee

25. Based on my review of records from the Company, I
know that one of the phone numbers identified with the Company’s
warranty for Individual-2 was the 6501 Number.

26, Based on my review of records from the Company, I
know that on or about February 19, 2019, the Company received a
call from someone who identified herself as “Abby” from Service
Provider-1 and recommended that an item covered by the Company's
warranty for Individual-2 (“Contract-4") be replaced given the
cost of repair. Based on my review of the Company’s records, I
know that as a result of this call, on or about February 28,
2019, the Company approved and wrote a check for $1,000 payable
to Individual-2. Based on my review of the check, I know that
the check was endorsed by Individual-2 and another individual
(*“Individual-3").

27. Based on my review of records from Service
Provider-1, I know that Service Provider-1 did not go to the
residence associated with Contract-4 at 85 Bella Vista Street,
Tuckahoe, New York, and did not inspect items covered by
Contract-4 at any time on or about February 2019 through March
2019.

28. Based on my review of copies of checks from the
Company, I know that in addition to the February 28, 2019 check
for $1,000 discussed above, the Company wrote checks to
Individual-2 on or about March 1, 2019, in the amount of $444
and on or about March 5, 2019, in the amount of $1,123.90. Based
on my review of the checks, I know that all three checks were
deposited on or about March 11, 2019.

29. Based on my review of bank account records, I .
know that on or about March 14, 2019, ARIF received a check from
Individual-3 in the amount of $2,567.90 - the combined amount of
the three checks the Company wrote Individual-2 from on or about
February 28, 2019 through March 5, 2019.

Interview of MAQSOOD

 

30. On or about August 8, 2019, I spoke with NADIA
MAQSOOD, the defendant, who stated in sum and substance, the
following:

a. Her cellular phone number is the 6501 Number
and her work phone number is the 6700 Number. Her work, from

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 10 of 11

which she made many calls to the Company, is located in New
York, New York. She lives at Address-1 and ARIF is her fiancé
and lives at Address-2.

b. Between in or about June or July 2018 and
April or May 2019, MAQSOOD called the Company to file fraudulent
warranty claims on appliances at her and ARIF’s residences.
MAQSOOD and ARIF purchased additional warranties for the
residences of Individual-1 and Individual-2, and MAQSOOD made
further false claims pursuant to those warranties.

Cc. After calling the Company to report false
warranty claims, MAQSOOD called the service providers the
Company assigned and canceled their scheduled visits to inspect
the items. MAQSOOD also called the Company from the 6501 Number
and 6700 Number, pretending to be technicians from the service
providers and falsely claimed to have inspected the appliances.

d. MAQSOOD estimated that she filed
approximately 40 to 50 false warranty claims and received
approximately $30,000 to $40,000, maybe more, from the Company
as a result. She stopped making false claims on or about June
2019, when the Company started raising questions about the
claims she was making.

Interview of ARIF

 

31. On or about August 9, 2019, I spoke with AZEEM
ARIF, the defendant, who stated in sum and substance that:

a. He lives at Address-2.

b. From in or about June 2018 through April or
May 2019, he worked with MAQSOOD to make frauduient warranty
claims with the Company for his residence as well as the
residences of MAQSOCOD, Individual-1, and Individual-2.

c. ARIF knew that MAQSOOD was calling the
Company pretending to be a service provider and falsely
informing the Company that the appliances covered by the
Company’s warranty were beyond repair. As a result of the
Fraudulent claims, the Company sent checks for the fair market
value of the appliances. ARIF received some of the checks from
the Company and deposited them into his bank account.

d. When he and MAQSCOD needed more warranties
to make fraudulent claims, ARIF purchased warranties from the

10

 
Case 7:19-mj-09208-UA Document 2 Filed 10/01/19 Page 11 of 11

Company for the residences of Individual-1 and Individual-2, who
were relatives of ARIF. When Individual-1 or Individual-2
received checks from the Company, at ARIF’s direction,
Individual-1 endorsed the checks and gave them to ARIF directly
because Individual-1 did not have his/her own bank account.
Individual-2 wrote ARIF a personal check for the combined amount
of every two checks he/she received. In both instances, ARIF
deposited the checks into his bank account.

e, In total, ARIF estimated that as a result of
the false claims, he received approximately $50,000 to $60,000

from the Company.

STt&VEN O° MANGANELLI
Special Agent
Federal Bureau of Investigation

Sworn to before me this
1 day of October, 2019

 
   
     
 

UNITED STATES
SOUTHERN DISTRI‘

11

 
